DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 8/21/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 8/21/2020 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 8, 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chen et al. US 2014/0001635.

    PNG
    media_image1.png
    212
    355
    media_image1.png
    Greyscale

Regarding claim 1, Chen discloses:
A semiconductor die(20, 22, ¶0011), comprising: 
a passivation layer including a dielectric layer (26, ¶0014) over a bond pad (24, ¶0012) and a polyimide layer (28, ¶0016) over the dielectric layer (26); 
a first opening in the passivation layer, the first opening extending from a surface of the passivation layer to a surface of the bond pad (¶0018); 
a first conductive pillar (30, ¶0015) disposed within the first opening, the first conductive pillar connected to the bond pad and having a first height above the surface of the passivation layer; 
a second opening in the passivation layer, the second opening extending from the surface of the passivation layer past the polyimide layer (28, ¶0018); and 
a second conductive pillar (32, ¶0015) disposed within the second opening, the second conductive pillar having a second height above the surface of the passivation layer, wherein a difference between the first and second heights is less than or equal to a predetermined value (¶0019).  
Regarding claim 3, Chen further discloses:
the first opening (filled by element 30) has a first depth; and 
the second opening (filled by element 32) has a second depth less than the first depth (¶0018, figure 3).  
Regarding claim 4, Chen further discloses:
wherein the first and second openings are concurrently formed (¶0018).  
Regarding claim 8, Chen further discloses:
wherein the dielectric layer includes two or more dielectric materials and is planarized prior to depositing the polyimide layer over the planarized dielectric layer (¶0014).  
Regarding claim 9, Chen further discloses:
wherein the dielectric layer (26) includes a single dielectric material with a uniform thickness on the surface and a sidewall of the bond pad (24, ¶0018).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding claim 2, Chen does not disclose “wherein the predetermined value is greater than or equal to five (5) and less than or equal to seven (7) micrometers. However, it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777.  In the instant case the device of Chen would not function differently if modified to include the claimed dimension. Therefore the claimed limitations are considered met.
Regarding claim 10, Chen does not disclose “wherein the second opening includes a footprint that is one of a rectangle, a circle, or an ellipse”.  However, a change in size or shape or both is an unpatentable modification when it results in optimum conditions that differ from the prior art in degree but not in kind.  In Re Rose, 220 F.2d 459, 105 USPQ 237, In reDailey, 357 F.2d 669, 149 USPQ 47).  In the instant case the openings of Chen would not be functionally modified if the claimed shapes were applied.  Therefore the claimed limitations are considered met.

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Aiton et al. (US 2006/0024942).

Regarding claim 14, Chen discloses:
A method, comprising: 
forming a dielectric layer (26) over a bond pad (24) of a semiconductor die (20, 22);
forming a polyimide layer (28) over the dielectric layer; 
developing the exposed polyimide layer, wherein the polyimide layer includes a first opening corresponding to the first region and a second opening corresponding to the second region, and wherein the first opening extends from a surface of the polyimide layer to a surface of the bond pad and the second opening extends from the surface of the polyimide layer partially into the dielectric layer; and concurrently forming a first conductive pillar within the first opening and a second conductive pillar within the second opening, wherein the first and second conductive pillars have first and second heights above the surface of the polyimide layer, respectively, and wherein a difference between the first and second heights is less than or equal to a predetermined value.  
Chen does not disclose “exposing the polyimide layer using a reticle including a first region configured for a full exposure and a second region configured for a partial exposure;”  in a similar method, however, Aiton discloses forming a polyimide layer (104,¶0050) over a substrate (12, ¶0050), exposing the polyimide layer using a reticle including a first region configured for a full exposure and a second region configured for a partial exposure (¶0046)  Aiton discloses that a method as taught reduces a number of photomasking steps (¶0017, ¶0046).  Therefore, it would have been obvious to one having skill in the art before the effective filing date of the claimed method, to modify the method of Chen, including exposing the polyimide layer using a reticle including a first region configured for a full exposure and a second region configured for a partial exposure in order to reduce the number of photolithography steps as taught by Aiton.
Regarding claim 15, Chen further discloses:
wherein developing the exposed polyimide layer includes removing at least a portion of the dielectric layer (26) below the exposed polyimide layer (28) (figure 3).
Regarding claim 16, Chen further discloses:
wherein concurrently forming the first and second conductive pillars includes: dispensing a photoresist on the polyimide layer having the first and second openings; forming, on the photoresist, a first pattern corresponding to the first conductive pillar and a second pattern corresponding to the second conductive pillar; and electro-plating a conductive material in the first and second patterns (¶0018).  
Allowable Subject Matter
Claims 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim11, the prior art does not disclose “an opening in the passivation layer extending from a surface of the passivation layer to a surface of the bond pad, wherein the opening has a first width at the surface of the passivation layer, a second width smaller than the first width at a notched portion past the polyimide layer, and a third width smaller than the second width at the surface of the bond pad” in combination with the remaining claimed features.
Claims 5-7, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art does not disclose “a third opening in the passivation layer, the third opening extending from the surface of the passivation layer toward the dielectric layer, without extending past the polyimide layer” in combination with the remaining claimed features.
Regarding claim 7, the prior art does not disclose “wherein the bond pad is a first bond pad coupled to an active component of the semiconductor die, and the semiconductor die further includes: a second bond pad coupled to a ground plane of the semiconductor die, wherein the second conductive pillar is connected to the second bond pad” in combination with the remaining claimed features.  
Regarding claim 17, the prior art does not disclose “wherein the partial exposure associated with the second region is a first partial exposure corresponding to a first degree of electromagnetic energy penetration through the reticle, and wherein: the reticle includes a third region configured for a second partial exposure corresponding to a second degree of electromagnetic energy penetration that is less than the first degree of electromagnetic energy penetration; a third opening forms on the polyimide layer as a result of exposing and developing the polyimide layer, the third opening corresponding to the third region; and the third opening extends from the surface of the polyimide layer toward the dielectric layer, without extending past the polyimide layer” in combination with the remaining claimed features.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897. The examiner can normally be reached Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899